Case 1:20-cv-05067-FB-SJB Document 6-9 Filed 10/21/20 Page 1 of 2 PagelD #: 211

Exhibit 9
Kelly Mann

From: Al Holifield <aholifield@holifieldlaw.com>
Sent: Tuesday, July 14, 2020 4:00 PM

To: Avrumi Friedman; Manny Yifat; Daniel Grun
Cc: Gretchen Cox; Stephanie Roberts

Subject: RE: The Providence Group

Avrumi,

We have been asking for the data since June 1, 2020.

Al Holifield, Member
Holifield & Janich, PLLC e 11907 Kingston Pike, Suite 201 ¢
Knoxville, Tennessee 37934

Phone: 865.566.0115 e Fax: 865.566.0119 ¢ www.holifieldlaw.com

| Holifiel

 

 

d & Janich

   

PLLC

 

Note: This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
recipient of this e-mail, you are hereby notified that any unauthorized use, dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notify the person named above by telephone or reply e-mail.

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Tuesday, July 14, 2020 3:53 PM

To: Manny Yifat <myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>; Al Holifield
<aholifield@holifieldlaw.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts <sroberts@holifieldlaw.com>
Subject: Re: The Providence Group

Hi,

Our lack of communication is not an indication of any dilatory action. We have sent claims reports to Providence
multiple times requesting payment, and those are the claims that need to be funded. As previously mentioned, we
were working with our software vendor to reprocess the claims to accurately reflect the current status and we can only
provide the information when they have completed their process. We anticipate a final report being available by
Friday.
